*918ON APPLICATION FOR REHEARING
PER CURIAM.
, The relief sought by this application for rehearing filed by the defendant is basically that on the remand for resentencing, which we ordered in our original opinion, 473 So.2d 66, defendant seeks the relief of being resentenced by a judge of the Fourteenth Judicial District other than the Honorable L.E. Hawsey, Jr., who has, on two previous occasions, sentenced this defendant. In State v. Soco, 441 So.2d 719 (La.1983), the Louisiana Supreme Court granted such relief by ordering that on remand for resentencing a judge other than the original sentencing judge do the resentenc-ing. Accordingly, we hereby grant that relief sought by the defendant, and,
IT IS HEREBY ORDERED that the case be reassigned to another judge of the Fourteenth Judicial District Court for resentenc-ing, and
IT IS FURTHER ORDERED that the financial ability of the defendant to pay a fine be specifically considered, along with the other guidelines prescribed in C.Cr.P. Art. 894.1.